UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-3936 ORBIT INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 11-1826363 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 80 Cabot Court, Hauppauge, New York (Address of principal executive offices) (Zip Code) 631-435-8300 (Registrant's telephone number, including area code) N/A (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Registration S-T §232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated Filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company(as defined in Rule 12b-2 of the Exchange Act): Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 4,732,695shares of common stock, par value $.10, as of August 14, 2011. 1 INDEX Page No. Part I. Financial Information: Item 1 - Financial Statements: Condensed Consolidated Balance Sheets - June 30, 2011(unaudited) and December 31, 2010 3-4 Condensed Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flowsfor the Six Months Ended June 30, 2011and 2010 (unaudited) 6-7 Notes to Condensed Consolidated Financial Statements (unaudited) 8-17 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 18-29 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. - Controls and Procedures 29-30 Part II. Other Information: Item 1 – Legal Proceedings 31 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 – Defaults Under Senior Securities 31 Item 4 – (Removed and Reserved) 31 Item 5 – Other Information 31 Item 6 - Exhibits 31 Signatures 32 Exhibits 33-38 2 INDEX PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Investments in marketable securities Accounts receivable (less allowance for doubtful accounts of $145,000) Inventories Costs and estimated earnings in excess of billings on uncompleted contracts Deferred tax asset Other current assets Total current assets Property and equipment, net Goodwill Deferred tax asset Other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY (unaudited) Current liabilities: Note payable – bank $ $ Accounts payable Current portion of long-term debt Liability associated with former chief executive officer Income taxes payable - Accrued expenses Customer advances Deferred income Total current liabilities Deferred income Liability associated with former chief executive officer, net of current portion Long-term debt, net of current portion Total liabilities STOCKHOLDERS’ EQUITY Common stock - $.10 par value, 10,000,000 shares authorized, 5,102,000 and 5,101,000 shares issued at 2011 and 2010, respectively, and 4,733,000 and 4,732,000 shares outstanding at 2011 and 2010, respectively Additional paid-in capital Treasury stock, at cost, 369,000 shares at 2011 and 2010 ) ) Accumulated other comprehensive (loss) income,net of tax ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six Months Ended Three Months Ended June 30, June 30, Net sales $ $ $ Cost of sales Gross profit Selling, general and administrative expenses Interest expense Investment and other income, net Income (loss) before provision for income taxes ) Provision for income taxes NET INCOME (LOSS) $ $ ) $ Net income (loss) per common share: Basic $ $ ) $ $ Diluted $ $ ) $ $ The accompanying notes are an integral part of these condensed financial statements. 5 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Share-based compensation expense Amortization of intangible assets - Depreciation and amortization. Loss on disposal of property and equipment - Inventory reserves Gain on sale of marketable securities ) ) Deferred income ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Other current assets Other assets ) Accounts payable Accrued expenses ) ) Income taxes payable. ) Customer advances ) Liability associated with former executive officer ) - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Sale and disposal of property and equipment - Purchase of marketable securities ) - Sale of marketable securities Net cash (used in) provided by investing activities ) (continued) 6 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (continued) Six Months Ended June 30, Cash flows from financing activities: Purchase of treasury stock - Proceeds from issuance of long-term debt and note payable-bank Stock option exercises Repayments of long-term debt and note payable-bank Net cash provided by (used in) financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents - January 1 CASH AND CASH EQUIVALENTS – June 30 $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these condensed financial statements. 7 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies: General The interim financial information herein is unaudited.However, in the opinion of management, such information reflects all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods being reported.Additionally, it should be noted that the accompanying condensed consolidated financial statements do not purport to contain complete disclosures required for annual financial statements in accordance with accounting principles generally accepted in the United States of America. The results of operations for the six and three months ended June 30, 2011 are not necessarily indicative of the results of operations that can be expected for the year ending December 31, 2011. These condensed consolidated statements should be read in conjunction with the Company’s consolidated financial statements for the year ended December 31, 2010 contained in the Company’s Annual Report on Form 10-K. Reclassification For comparability, certain 2010 amounts have been reclassified where appropriate, to conform to the financial presentation in 2011. Marketable Securities The Company's investments are classified as available-for-sale securities and are stated at fair value, based on quoted market prices, with the unrealized gains and losses, net of income tax, reported in other comprehensive income (loss). Realized gains and losses are included in investment income. Any decline in value judged to be other-than-temporary on available-for-sale securities are included in earnings to the extent they relate to a credit loss. A credit loss is the difference between the present value of cash flows expected to be collected from the security and the amortized cost basis. The amount of any impairment related to other factors will be recognized in comprehensive income. The cost of securities is based on the specific-identification method. Interest and dividends on such securities are included in investment income. 8 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies (continued): Revenue and Cost Recognition The Company recognizes a substantial portion of its revenue upon delivery of product, however for certain products, revenue and costs under larger, long-term contracts are reported on the percentage-of-completion method. For projects where materials have been purchased but have not been placed into production, the costs of such materials are excluded from costs incurred for the purpose of measuring the extent of progress toward completion. The amount of earnings recognized at the financial statement date is based on an efforts-expended method, which measures the degree of completion on a contract based on the amount of labor dollars incurred compared to the total labor dollars expected to complete the contract. When an ultimate loss is indicated on a contract, the entire estimated loss is recorded in the period the loss is identified. Assets related to these contracts are included in costs and estimated earnings in excess of billings on uncompleted contracts as they will be liquidated in the normal course of contract completion, which at times may require more than one year. The components of cost and estimated earnings in excess of billings on uncompleted contracts are the sum of the related contract’s direct material, direct labor, and manufacturing overhead and estimated earnings less accounts receivable billings. Stock Based Compensation At June 30, 2011, the Company has various stock-based employee compensation plans. These plans provide for the granting of nonqualified and incentive stock options as well as restricted stock awards to officers, key employees and nonemployee directors. The terms and vesting schedules of stock-based awards vary by type of grant and generally the awards vest based upon time-based conditions. The Company estimates the fair value of its stock option awards on the date of grant using the Black-Scholes valuation model. Share-based compensation expense was $80,000 and $40,000 for the six and three months ended June 30, 2011, respectively, and was $169,000 and $87,000, respectively, for the comparable 2010 periods. The Company's stock-based employee compensation plans allow for the issuance of restricted stock awards that may not be sold or otherwise transferred until certain restrictions have lapsed. The unearned stock-based compensation related to restricted stock granted is being amortized to compensation expense over the vesting period, which ranges from two to ten years. The share based expense for these awards was determined based on the market price of the Company's stock at the date of grant applied to the total number of shares that were anticipated to vest. As of June 30, 2011, the Company had unearned compensation of $361,000 associated with all of the Company's restricted stock awards, which will be expensed over approximately the next three years. 9 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 1) – Basis of Presentation and Summary of Significant Accounting Policies (continued): Stock option activity during the six months ended June 30, 2011, under all stock option plans is as follows: Numbe of Shares Weighted Average Exercise Price Average Remaining Contractual Term (in years) Options outstanding, January 1, 2011 $ 3 Granted - - - Forfeited ) - Exercised. ) - Options outstanding,June 30, 2011 $ 3 Outstanding exercisable at June 30, 2011 $ 3 At June 30, 2011 the aggregate intrinsic value of options outstanding and exercisable was $350,000 and $212,000, respectively. At the comparable 2010 period, the aggregate intrinsic value of options outstanding and exercisable was $387,000 and $296,000, respectively. The following table summarizes the Company's nonvested stock option activity for the six months ended June 30, 2011: Number of Shares Weighted-Average Grant-Date Fair Value Nonvested stock options at January 1, 2011 $ Granted - - Vested Forfeited - - Nonvested stock options at June 30, 2011 $ At June 30, 2011, there was approximately $8,000 of unearned compensation cost related to the above non-vested stock options. The cost is expected to be recognized over approximately the next two years. 10 INDEX ORBIT INTERNATIONAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (continued) (NOTE 2) – Financing Arrangements: During March 2010, the Company entered into a $3,000,000 line of credit with a commercial lender secured by all the assets of the Company.In addition, the Company refinanced its existing term loans with the same aforementioned commercial lender with a five-year $4,655,000 term loan facility that matures March 2015. The aggregate amount of principal outstanding under the line of credit cannot exceed a borrowing base of eligible accounts receivable and inventory, as defined. The line of credit and term loan bear interest equal to the prime rate of interest (3.25% at June 30, 2011) plus 1% and the prime rate of interest plus 1.5%, respectively. The unpaid balance on the term loan was $3,491,000 at June 30, 2011. Outstanding borrowings under the line of credit were $1,358,000 at June 30, 2011. The Company was not in compliance with one of its financial covenants as of December 31, 2010. In March 2011, the Company and its lender agreed to(i) waive the covenant default; (ii) replace a financial covenant ratio for the first two quarters of 2011 with a new covenant related to the Company’s operating profitability; (iii) modify the definition of a financial covenant; (iv) institute a new covenant related to the Company’s liquidity; and (v) extend the expiration date of the Company’s line of credit to August 15, 2011. The lender, in consideration of such waiver and amendment, assessed a waiver fee of $10,000 plus legal fees but did not change the interest rate on the
